EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James E. Mrose on 11 August 2022.

The application has been amended as follows:

Claim 1: A system for the preparation of a cooled edible product from ingredients, said system comprising:
a processor comprising a cooling arrangement for processing the ingredients to produce the cooled edible product therefrom; and
a removable rinsing utility configured for association with the processor, the removable rinsing utility comprises:
a rinsing liquid chamber with an opening that is sealed by a user-removable lid, the rinsing liquid chamber being associated with a pump, the pump being configured to draw the rinsing liquid and propel it out of a rinsing liquid outlet through a rinsing conduit system into the processor, and
a drainage liquid inlet formed in a portion of the user-removable lid and opens into [[the]] a drainage chamber, the 
the rinsing liquid chamber being integral with the drainage chamber along a common internal wall of the rinsing utility, and
the rinsing utility further comprises a user-accessible handle formed on a side wall of the rinsing utility. 
Claim 2: The system of claim 1, further configured to operate in a product preparation operational mode 
Claim 3: The system of claim 1, wherein the drainage outlet of the processor is associated with the rinsing utility and configured to permit liquid egressing from the processor to drain directly into the drainage chamber.
Claim 4: The system of claim 3, wherein the drainage outlet fits into or is positioned above the inlet of the drainage chamber. 
Claim 8: A machine for the preparation of a cooled edible product from ingredients, said machine operative in a product preparation operational mode and a rinsing operational mode and comprising
a processor configured to couple to a pod that holds at least some of the ingredients for the preparation of a single serving of said cooled edible product from said ingredients, the processor configured to receive at least a majority of the ingredients held by the pod and operative in the product preparation operational mode for processing the ingredients to produce said single serving of the cooled edible product therefrom; 
a dispensing outlet for dispensing the formed cooled edible product from said processor; and
a removable rinsing utility configured for detachable association with the processor, comprising: 
a rinsing liquid chamber with an opening that is sealed by a user-removable lid, the rinsing liquid chamber being associated with a pump, the pump being configured to draw the rinsing liquid and propel it out of [[the]] a rinsing liquid outlet through a rinsing conduit system into the processor, and
a drainage liquid inlet formed in a portion of the user-removable lid and opens into [[the]] a drainage chamber, the drainage liquid inlet being configured to form liquid communication with a drainage outlet of the processor, and configured for collecting liquid during [[a]] the rinsing operational mode,
the rinsing liquid chamber being integral with the drainage chamber along a common internal wall of the rinsing utility, and
the rinsing utility further comprises a user-accessible handle formed on a side wall of the rinsing utility.
Claim 10: The machine of claim 8, wherein the drainage outlet of the processor is associated with the rinsing utility and configured to permit liquid egressing from the processor to drain directly into the drainage chamber.
Claim 11: The machine of claim 10, wherein the drainage outlet fits into or is positioned above the inlet of the drainage chamber. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761